Citation Nr: 0706440	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for Department of Veterans Affairs (VA) benefits purposes.  


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran had active service from December 1964 to December 
1968.  He died in August 2002.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 decision of the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO) that denied the appellant's claim for 
death benefits.  

The claims file was transferred to the Seattle, Washington, 
Regional Office for the purpose of affording the appellant a 
requested travel Board hearing at that office.  In December 
2006, the appellant contacted the Seattle, Washington, 
Regional Office and indicated that she no longer desired to 
appear at a travel Board hearing.  She requested that the 
case be forwarded directly to the Board.  It is now ready for 
appellate review.  

In February 2007, a veteran's service organization, Disabled 
American Veterans, submitted an Appellant's Brief in support 
of the appellant's claim.  Although Disabled American 
Veterans had been appointed representative for the late 
veteran, there is no indication that they have been appointed 
to represent the appellant.  


FINDINGS OF FACT

1.  The veteran and the appellant married in November 1969.  

2.  The veteran and the appellant were divorced prior to the 
veteran's death.

3.  The veteran died in August 2002.  At the time of the 
veteran's death, the appellant was married to another person.

4.  The appellant filed a claim of entitlement to VA death 
benefits as the surviving spouse of the veteran in July 2003.


CONCLUSION OF LAW

The appellant does not meet the criteria for recognition as 
surviving spouse of the veteran for purposes of VA death 
benefits.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. §§ 
3.1(j), 3.50, 3.206 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 
5103(a), VA must notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim, which information and evidence that VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
appellant's status as a former spouse of the veteran by 
virtue of divorce qualifies her as a surviving spouse for VA 
benefits.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate her claim in the August 2003 decision and April 
2004 statement of the case.  Moreover, the appellant had the 
opportunity to submit additional argument and evidence and to 
address the issue at a hearing, which she initially requested 
but subsequently cancelled.

Analysis

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  Dependency and 
indemnity compensation (DIC) is a payment made by the VA to a 
surviving spouse, child or parent because of a service-
connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14); 38 C.F.R. § 3.5(a)(1).  It appears that 
the benefit sought in this case is DIC.

Except as provided in Section 3.52, "surviving spouse" means 
a person of the opposite sex whose marriage to the veteran 
meets the requirements of Section 3.1(j) and who was the 
spouse of the veteran at the time of the veteran's death and:  
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without the fault of the spouse; and 
(2) except as provided in Sec. 3.55, has not remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person. 38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a).

The relevant facts in this case are not in dispute.  There is 
of record the appellant's Application for Dependency and 
Indemnity Compensation, signed by the appellant, dated July 
14, 2003, and filed with the RO on July 17, 2003.  In that 
application, the appellant indicated that she had married the 
veteran in Reno, Nevada, on November [redacted], 1969, and that they 
were divorced in Medford, Oregon, between June and September 
of 1988 or 1989.  She also indicated that she was remarried 
to another person on September [redacted], 2000, and was divorced from 
that other person on June [redacted], 2003.  

There is of record a Certificate of Death from the Center for 
Health Statistics in the State of Oregon that documents the 
veteran's death on August [redacted], 2002.  This Certificate 
reflects that the veteran was divorced at the time of his 
death, with no surviving spouse listed.  The informant listed 
on the certificate was the veteran's son. 

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  The United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter Court) has observed that, in 
cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law (Cf. FED R. CIV. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted").  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The record shows that the appellant and the veteran were 
married in 1969 and divorced in 1988 or 1989.  At the time of 
the veteran's death in 2002, the appellant and the veteran 
were divorced.  In fact, the record also shows that at the 
time of the veteran's death the appellant was married to 
another person.  Accordingly, she is not the surviving spouse 
of the veteran.  The term "surviving spouse" means a person 
of the opposite sex who was the spouse of a veteran at the 
time of the veteran's death (and meets the requirements of 38 
C.F.R. § 3.1(j)), and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  
The applicable laws and regulations clearly require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to be considered a surviving spouse.  
Accordingly, since the appellant does not meet the definition 
of a surviving spouse under the provisions of 38 C.F.R. § 
3.50, the claim must be denied.

In this case, as discussed above, the appellant has not put 
the validity of her divorce from the veteran in issue.  The 
appellant has clearly admitted that she and the veteran were 
divorced at the time of his death.  The appellant has 
asserted that she and the veteran had remained friends until 
his death and that he kept asking her to re-marry him.  She 
said that he felt that they would always be married in his 
heart, and she stated that she always loved him.  The 
appellant has also stated that she and the veteran had three 
sons together, and that the veteran would want her to have 
the benefit.  The Board is sympathetic to the appellant's 
circumstances and appreciates the candor of the appellant in 
her admissions in pursuit of her claim.  Unfortunately, as it 
is undisputable that the appellant and the veteran had been 
divorced for many years at the time of the veteran's death, 
the Board concludes that the appellant has failed to submit 
credible and persuasive evidence demonstrating that she is 
the surviving spouse of the veteran.  As such, the claim for 
entitlement to VA recognition as the surviving spouse of the 
veteran is denied due to the lack of entitlement under VA 
law.  38 U.S.C.A. §§ 101(3); Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.




____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


